


Execution Version


























INTERCREDITOR AGREEMENT
dated as of
July 20, 2012,
among
HEARTLAND PAYMENT SYSTEMS, INC.,
as the Borrower,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sponsor,
and
JPMORGAN CHASE BANK, N.A.,
as Bank Group Administrative Agent










    

--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS
1


 
Section 1.01
Certain Defined Terms
1


 
Section 1.02
Other Defined Terms
1


 
Section 1.03
Terms Generally
5


ARTICLE II LIEN PRIORITIES
6


 
Section 2.01
Relative Priorities
6


 
Section 2.02
[Reserved]
6


 
Section 2.03
Guarantees
6


ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO MERCHANT
                           RECEIVABLES
6


 
Section 3.01
Automatic Release of Bank Group Lien
6


 
Section 3.02
Automatic Release of Sponsor Lien
7


ARTICLE IV PAYMENTS
7


 
Section 4.01
Application of Proceeds
7


 
Section 4.02
Payment Over
7


ARTICLE V OTHER AGREEMENTS
7


 
Section 5.01
Amendment to Sponsor Loan Documents
7


 
Section 5.02
Amendment to Bank Group Loan Documents
8


 
Section 5.03
Reinstatement
8


 
Section 5.04
Further Assurances
8


 
Section 5.05
Notices of Exercise of Remedies
8


 
Section 5.06
Agreement Not to Contest
9


 
Section 5.07
No Interference
9


 
Section 5.08
Books and Records
9


ARTICLE VI REPRESENTATIONS AND WARRANTIES
9


ARTICLE VII NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
10


 
Section 7.01
No Reliance; Information
10


 
Section 7.02
No Warranties or Liability
10








--------------------------------------------------------------------------------




ARTICLE VIII MISCELLANEOUS
11


 
Section 8.01
Notices
11


 
Section 8.02
Conflicts
12


 
Section 8.03
Effectiveness; Survival
12


 
Section 8.04
Severability
12


 
Section 8.05
Amendments; Waivers
12


 
Section 8.06
Applicable Law
13


 
Section 8.07
Waiver of Jury Trial
13


 
Section 8.08
Parties in Interest
13


 
Section 8.09
Specific Performance
13


 
Section 8.10
Headings
13


 
Section 8.11
Counterparts
14


 
Section 8.12
Provisions Solely to Define Relative Rights
14


 
Section 8.13
Sharing of Information
14










































































--------------------------------------------------------------------------------




INTERCREDITOR AGREEMENT dated as of July 20, 2012 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Sponsor (as defined
below), and JPMORGAN CHASE BANK, N.A., as the Bank Group Administrative Agent
(as defined below) for the Bank Group Lenders (as defined below).
PRELIMINARY STATEMENT
Reference is made to (a) the Uncommitted Revolving Line of Credit Agreement
dated as of even date herewith (as in effect on the date hereof or as amended or
amended and restated in accordance with Section 5.01, the “Sponsor Agreement”),
among Sponsor, the Borrower and each of the subsidiaries of the Borrower party
thereto and (b) the Second Amended and Restated Credit Agreement dated as of
November 24, 2010 (as it may be amended, restated, increased, renewed,
refinanced, extended or otherwise modified or supplemented from time to time,
the “Bank Group Credit Agreement” and, together with the Sponsor Agreement, the
“Credit Agreements”), among Heartland Payment Systems, Inc., the lenders from
time to time party thereto (the “Bank Group Lenders”) and the Bank Group
Administrative Agent.
RECITALS
A.    Sponsor has agreed to make advances to or for the benefit of the Borrower
pursuant to the Sponsor Agreement, such advances not to exceed $125,000,000 in
aggregate principal amount at any time outstanding.
B.    The advances made by the Sponsor pursuant to the Sponsor Agreement will be
secured by a lien on and security interest in the Merchant Receivables.
C.    The Bank Group Lenders have agreed to subordinate their existing lien on
and security interest in the Merchant Receivables to the lien and security
interest on the Merchant Receivables granted in favor of the Sponsor pursuant to
the Sponsor Agreement.
Accordingly, the parties hereto agree as follows:


Article I


Definitions
Section 1.01    Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings set forth in the
Sponsor Agreement or the Bank Group Credit Agreement, as applicable.
Section 1.02    Other Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
“Administrative Agents” shall mean collectively each of Sponsor and Bank Group
Administrative Agent.

Intercreditor Agreement Signature Page



--------------------------------------------------------------------------------




“Bank Group Administrative Agent” shall mean JPMorgan Chase Bank, N.A., as the
initial administrative agent under the Bank Group Credit Agreement and its
successors and assigns.
“Bank Group Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
“Bank Group Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Bank Group Lien” shall mean the Lien of the Bank Group on the Merchant
Receivables securing the Bank Group Obligations.
“Bank Group Loan Documents” shall have the same meaning as is assigned to the
term “Loan Documents”, as such term is defined in the Bank Group Credit
Agreement.
“Bank Group Obligations” shall have the same meaning as is assigned to the term
“Obligations”, as such term is defined in the Bank Group Credit Agreement. In
addition, to the extent any payment with respect to any Bank Group Obligation
(whether by or on behalf of the Borrower or any of its subsidiaries, as proceeds
of security, enforcement of any right of setoff or otherwise) is declared to be
a fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, trustee, the Sponsor, receiver or similar
Person, then the Bank Group Obligations or part thereof originally intended to
be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Sponsor and the Bank Group Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
“Bank Group Release” shall have the meaning assigned to such term in
Section 3.02.
“Bank Group Required Lenders” shall have the same meaning as is assigned to the
term “Required Lenders”, as such term is defined in the Bank Group Credit
Agreement.
“Bank Group Secured Parties” shall mean, at any time, (a) the Bank Group
Lenders, (b) the Bank Group Administrative Agent, (c) each other Person to whom
any of the Bank Group Obligations (including indemnification obligations) is
owed and (d) the successors and assigns of each of the foregoing.
“Bank Group Security Documents” shall have the same meaning as is assigned to
the term “Collateral Documents”, as such term is defined in the Bank Group
Credit Agreement, and any other documents or instruments granting a Lien on or
security interest in any real or personal property as security for the Bank
Group Obligations or granting any rights or remedies with respect to such Liens.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.
“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.



2

--------------------------------------------------------------------------------




“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Credit Parties” shall mean the Borrower and each of the subsidiaries of the
Borrower which guaranty the Bank Group Obligations and/or the Sponsor Facility
Obligations.
“Discharge of Bank Group Obligations” shall mean, subject to Section 5.03, the
(a) payment in full in cash of the principal of and interest and premium, if
any, outstanding under the Bank Group Loan Documents (including any interest
which accrues on the principal amount of the Bank Group Obligations subsequent
to commencement of an Insolvency Proceeding), (b) payment in full in cash of all
other Bank Group Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (other than
indemnification obligations for which no claim or demand for payment, whether
written or oral, has been made at such time), (c) termination or cash
collateralization (in an amount and manner reasonably satisfactory to the Bank
Group Administrative Agent) of letters of credit constituting Bank Group
Obligations under the Bank Group Loan Documents, (d) termination and payment of
100% of the credit exposure of hedge banks under, or cash collateralization (in
an amount reasonably satisfactory to the Bank Group Administrative Agent) of,
swap agreements constituting Bank Group Obligations and payment of all related
fees, expenses and other amounts owed to the hedge banks in connection therewith
and (e) termination or expiration of any commitments to extend credit under the
Bank Group Loan Documents.
“Discharge of Sponsor Facility Obligations” shall mean, subject to Section 5.03,
(a) the payment in full in cash of the principal outstanding under the Sponsor
Loan Documents (including any interest which accrues on the principal amount of
the Sponsor Facility Obligations subsequent to commencement of an Insolvency
Proceeding to the extent such interest is an allowed claim under applicable law)
in an amount not to exceed the Maximum Sponsor Facility Indebtedness Amount and
all accrued and unpaid interest on such principal amount, (b) payment in full in
cash of all other Sponsor Facility Obligations that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than indemnification obligations for which no claim or demand
for payment, whether written or oral, has been made at such time) and (c) the
occurrence of the Termination Date.
“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.
“Insolvency Proceeding” shall mean (a) any voluntary or involuntary proceeding
under the Bankruptcy Code or any other Bankruptcy Law with respect to any Credit
Party, (b) any voluntary or involuntary appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
for a substantial part of the property or assets of any Credit Party, (c) any
voluntary or involuntary winding-up or liquidation of any Credit Party, or (d) a
general assignment for the benefit of creditors by any Credit Party.
“Lien” means any interest in Property securing an obligation owed to, or
securing a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, including (a)



3

--------------------------------------------------------------------------------




any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such Property, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” shall mean the Sponsor Loan Documents and the Bank Group Loan
Documents.
“Maximum Sponsor Facility Indebtedness Amount” means $125,000,000.
“Merchant” shall have the same meaning as is assigned to such term in the
Merchant Financial Services Agreement (as in effect as of the date hereof).
“Merchant Agreement” shall have the same meaning as is assigned to such term in
the Merchant Financial Services Agreement (as in effect as of the date hereof).
“Merchant Financial Services Agreement” shall mean that certain Merchant
Financial Services Agreement dated as of February 8, 2012 by and between the
Borrower and the Sponsor Bank, as amended, restated, supplemented or otherwise
modified from time to time.
“Merchant Receivables” shall mean all accounts (as such term is defined in the
UCC), payment intangibles (as such term is defined in the UCC) and other amounts
owed to the Borrower by the Merchants arising from or created pursuant to the
Merchant Agreements.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Release” shall have the same meaning as is assigned to such term in
Section 3.01.
“Secured Parties” shall mean collectively the Sponsor and each of the Bank Group
Secured Parties.
“Security Documents” shall mean the Sponsor Agreement and the Bank Group
Security Documents.
“Sponsor” shall mean Wells Fargo Bank, National Association.
“Sponsor Agreement” shall have the same meaning as is assigned to such term in
the preliminary statement of this Agreement.
“Sponsor Facility Obligations” means all principal of and interest on all loans
made pursuant to the Sponsor Agreement and all costs, charges, fees, expenses
and other amounts



4

--------------------------------------------------------------------------------




payable from time to time pursuant to the Sponsor Loan Documents; provided,
however, that in no event shall any principal amount that is in excess of the
Maximum Sponsor Facility Indebtedness Amount be deemed to be or constitute all
or any portion of the Sponsor Facility Obligations for purposes of this
Agreement. “Sponsor Facility Obligations” shall include all interest accrued or
accruing in accordance with the rate specified in the Sponsor Agreement but
shall exclude (solely for purposes of this Agreement) such interest accrued or
accruing with respect to principal amounts in excess of the Maximum Sponsor
Facility Indebtedness Amount. “Sponsor Facility Obligations” shall include any
interest which accrues on the principal amount of the Sponsor Facility
Obligations subsequent to commencement of an Insolvency Proceeding to the extent
such interest is an allowed claim under applicable law. To the extent any
payment with respect to any Sponsor Facility Obligation is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, trustee, any Bank Group Secured Party,
receiver or similar Person, then the Sponsor Facility Obligations or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the Sponsor and the Bank Group
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
“Sponsor Lien” shall mean the Lien on the Merchant Receivables securing the
Sponsor Facility Obligations.
“Sponsor Loan Documents” shall mean the “Loan Documents”, as defined in the
Sponsor Agreement, and as in effect on the date hereof.
“Termination Date” means the earliest to occur of (i) July 20, 2013 (as such
date may be accelerated or extended by the Sponsor in its sole discretion), (ii)
the date on which the Merchant Financial Services Agreement is terminated, (iii)
the date on which Sponsor receives written notice of termination of the Sponsor
Agreement from the Borrower, (iv) the date on which the Sponsor notifies the
Borrower in writing that the Sponsor Agreement has been terminated and (v) the
date that any Insolvency Proceeding is commenced with respect to any Credit
Party.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in the
State of New York.
Section 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any reference herein to the Borrower
shall be construed to include the Borrower as debtor and debtor-in-possession
and any receiver or trustee for the Borrower, as the case may be, in any
Insolvency Proceeding, (b) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (c) all references herein
to Articles or Sections shall be construed to refer to Articles or Sections of
this Agreement, and (d) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.



5

--------------------------------------------------------------------------------




Article II


Lien Priorities


Section 2.01     Relative Priorities. Notwithstanding the date, manner or order
of grant, attachment or perfection of the Bank Group Lien or the Sponsor Lien,
the Bank Group Administrative Agent, for itself and on behalf of the other Bank
Group Secured Parties, hereby agrees that, so long as the Discharge of Sponsor
Facility Obligations has not occurred, the Sponsor Lien shall be senior and
prior in all respects to the Bank Group Lien and the Bank Group Lien shall be
junior and subordinate in all respects to the Sponsor Lien, in each case to the
extent that the Sponsor Lien is valid, perfected and not avoided in an
Insolvency Proceeding. The Bank Group Administrative Agent on behalf of itself
and the other Bank Group Secured Parties acknowledges that a portion of the
Sponsor Facility Obligations represents debt that is revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, and that, subject to
the terms, conditions and limitations set forth in Section 5.01, the terms of
the Sponsor Loan Documents may be modified, amended or amended and restated from
time to time, without notice to or consent by the Bank Group Secured Parties and
without affecting the provisions hereof.


Section 2.02.    [Reserved]


Section 2.03    Guarantees.    To the extent any guaranty is entered into by any
Person in respect of the Sponsor Facility Obligations (whether or not the Bank
Group Administrative Agent or the Bank Group Secured Parties have consented
thereto), a guaranty by such Person shall, to the extent such Person is not
already a Credit Party, be entered into in respect of the Bank Group Obligations
and, for all purposes hereunder, such Person shall be deemed a guarantor of the
Bank Group Obligations and the Sponsor Facility Obligations, and Sponsor
acknowledges and agrees hereby that notwithstanding anything to the contrary
contained herein or in any Sponsor Loan Document, any and all guarantees of any
Credit Party (other than the Borrower) in respect of the Sponsor Facility
Obligations shall be subordinated in right of payment to any and all guarantees
of any Credit Party (other than the Borrower) in respect of the Bank Group
Obligations to the same extent and in the same manner as set forth in the
Sponsor Loan Documents, as in effect on the date hereof.
Article III
Enforcement of Rights; Matters Relating to Merchant Receivables
Section 3.01     Automatic Release of Bank Group Lien.    If, in connection with
Disposition of Merchant Receivables pursuant to the enforcement or exercise of
any rights or remedies of the Sponsor under the Sponsor Loan Documents, the
Sponsor releases the Sponsor Lien on any portion of the Merchant Receivables (in
each case, a “Release”), other than any such Release granted following the
Discharge of Sponsor Facility Obligations, then upon the closing of such
Disposition the Bank Group Administrative Agent shall, for itself and on behalf
of the other Bank Group Secured Parties, promptly execute and deliver to the
Sponsor and the Borrower such termination statements, releases and other
documents as shall be reasonably requested by the Sponsor to release the Bank
Group Lien on such Merchant Receivables.



6

--------------------------------------------------------------------------------




Section 3.02     Automatic Release of Sponsor Lien. If, in connection with any
Disposition of Merchant Receivables upon the enforcement or exercise of any
right or remedy by the Bank Group Administrative Agent, after the occurrence and
during the continuance of an event of default under the Bank Group Loan
Documents, the Bank Group Administrative Agent, for itself and on behalf of the
other Bank Group Secured Parties releases the Bank Group Lien on any portion of
the Merchant Receivables (in each case, a “Bank Group Release”), then upon the
closing of such Disposition the Sponsor shall promptly execute and deliver to
the Bank Group Administrative Agent and the Borrower such termination
statements, releases and other documents as shall be reasonably requested by the
Bank Group Administrative Agent to release the Sponsor Lien on such Merchant
Receivables; provided that, after the Termination Date, so long as the Discharge
of Sponsor Facility Obligations has not occurred, the proceeds of such
Disposition shall be delivered to the Sponsor, and any payments with respect to
such Disposition that are received by the Bank Group Administrative Agent or any
other Bank Group Secured Party, shall be segregated and held in trust and
forthwith transferred or paid over to the Sponsor, in accordance with
Section 4.02.
Article IV
Payments
Section 4.01     Application of Proceeds. After the Termination Date, so long as
the Discharge of Sponsor Facility Obligations has not occurred, any Merchant
Receivables or proceeds thereof received by the Sponsor shall be applied by the
Sponsor to permanently reduce the Sponsor Facility Obligations. Upon the
Discharge of Sponsor Facility Obligations, the Sponsor shall deliver to the Bank
Group Administrative Agent any remaining Merchant Receivables and any proceeds
thereof then held by it in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.
Section 4.02    Payment Over. After the Termination Date, so long as the
Discharge of Sponsor Facility Obligations has not occurred, any proceeds of
Merchant Receivables received by the Bank Group Administrative Agent shall be
segregated and held in trust and forthwith transferred or paid over to the
Sponsor in the same form as received, together with any necessary endorsements,
for application by the Sponsor to the permanent reduction of the Sponsor
Facility Obligations.
Article V
Other Agreements
Section 5.01    Amendment to Sponsor Loan Documents.    The Sponsor Loan
Documents may be amended or otherwise modified in accordance with their terms
without the consent of any Bank Group Secured Party, all without affecting the
lien subordination or other provisions of this Agreement; provided, however,
that, without the consent of the Bank Group Required Lenders, no such amendment
or modification (or successive amendments or modifications) shall (i)  provide
for a principal amount of loans in the aggregate in excess of the Maximum
Sponsor Facility Indebtedness Amount, (ii) increase the interest rate applicable
to the Sponsor Facility Obligations (excluding increases resulting from the
accrual of interest at the



7

--------------------------------------------------------------------------------




Default Rate (as defined in the Sponsor Agreement as in effect on the date
hereof)) by more than 2.0%, (iii) modify the Sponsor Agreement to provide for
any facility other than the uncommitted revolving line of credit in effect on
the date hereof, (iv) provide for or modify any covenant or event of default
that restricts the Borrower or any subsidiary of the Borrower from making
payments under the Bank Group Loan Documents, (v) amend or modify any provision
of any Sponsor Loan Document providing for the guaranty of the Sponsor Facility
Obligations by any subsidiary of the Borrower, (vi) amend or modify any
provision of any Sponsor Loan Document relating to the subordination of any
guarantees of the Sponsor Facility Obligations to the guarantees of the Bank
Group Obligations or (vii) amend the Sponsor Agreement in such a way as to
modify or change the effect of Section 4.8 of the Sponsor Agreement as in effect
on the date hereof. The Sponsor agrees that it shall not assign any of its
rights, title and interest in and to any Sponsor Loan Document without the prior
written consent of the Bank Group Administrative Agent.
Section 5.02     Amendment to Bank Group Loan Documents.    The Bank Group Loan
Documents may be amended or otherwise modified in accordance with their terms
without the consent of the Sponsor, all without affecting the lien subordination
or other provisions of this Agreement; provided, however, that without the
consent of the Sponsor, no such amendment or modification (or successive
amendments or modifications) shall (i) provide for or modify any covenant or
event of default that restricts the Borrower or any subsidiary of the Borrower
from making payments under the Bank Group Loan Documents or (ii) amend Section
9.02(d) or Section 9.04(c) of the Bank Group Credit Agreement.
Section 5.03     Reinstatement. If, in any Insolvency Proceeding or otherwise,
all or part of any payment with respect to the Bank Group Obligations or the
Sponsor Facility Obligations previously made shall be rescinded for any reason
whatsoever, then the Bank Group Obligations or the Sponsor Facility Obligations,
as applicable, shall be reinstated to the extent of the amount so rescinded and,
if theretofore terminated, this Agreement shall be reinstated in full force and
effect and such prior termination shall not diminish, release, discharge, impair
or otherwise affect the Lien priorities and the relative rights and obligations
of Sponsor and the Bank Group Secured Parties provided for herein.
Section 5.04    Further Assurances. Each of the Sponsor and the Bank Group
Administrative Agent, for itself and on behalf of the other Bank Group Secured
Parties, and the Borrower, agrees that it will, and the Borrower agrees that it
will cause its subsidiaries to, execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Sponsor or
the Bank Group Administrative Agent may reasonably request, to effectuate the
terms of this Agreement, including the relative Lien priorities provided for
herein.
Section 5.05    Notice of Exercise of Remedies. Subject to the terms of this
Agreement, each of the Sponsor and the Bank Group Administrative Agent shall
endeavor to provide advance notice to each other of an acceleration of any
Sponsor Facility Obligations or the Bank Group Obligations, as the case may be
(other than with respect to any automatic accelerations thereunder); provided,
however, neither party's failure to give such notice under this Section 5.05
shall create any claim or cause of action on the part of the other party against
the party failing to give such



8

--------------------------------------------------------------------------------




notice for any reason whatsoever. Nothing contained in this Section 5.05 shall
limit, restrict, alleviate, or amend any notice requirement otherwise provided
in this Agreement or otherwise required under applicable law.
Section 5.06    Agreement Not to Contest. The Bank Group Administrative Agent,
for itself and on behalf of the other Bank Group Secured Parties, agrees that it
will not at any time contest by judicial proceeding the validity, perfection,
priority or enforceability of the Sponsor Lien or the Sponsor Loan Documents or
the enforceability of this Agreement. The Sponsor agrees that it will not at any
time contest by judicial proceeding the validity, perfection, priority or
enforceability of the Bank Group Lien or the Bank Group Loan Documents or the
enforceability of this Agreement.
Section 5.07     No Interference. The Bank Group Administrative Agent agrees, on
behalf of itself and each of the other Bank Group Secured Parties, that (a) it
will not take or cause to be taken any action the purpose or effect of which is,
or could be, to make the Bank Group Lien pari passu with, or to give such Bank
Group Secured Party any preference or priority relative to, the Sponsor Lien
with respect to the Merchant Receivables, (b) it will not challenge or question
in any proceeding the validity or enforceability of any Sponsor Facility
Obligations or Sponsor Loan Document, or the validity, attachment, perfection or
priority of the Sponsor Lien, or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (c) it will not interfere with, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Merchant Receivables by the Sponsor, (d) it shall have no
right to (i) direct the Sponsor to exercise any right, remedy or power with
respect to the Merchant Receivables or (ii) consent to the exercise by the
Sponsor of any right, remedy or power with respect to the Merchant Receivables,
(e) it will not institute any suit or assert in any suit, bankruptcy, insolvency
or other proceeding any claim against the Sponsor seeking damages from or other
relief by way of specific performance, instructions or otherwise with respect
to, and the Sponsor shall not be liable for any action taken or omitted to be
taken by the Sponsor with respect to Merchant Receivables; provided that nothing
in this clause shall prevent any Bank Group Secured Party from asserting or
seeking to enforce any provision of this Agreement or any provision of any Bank
Group Loan Document and (f) it will not attempt, directly or indirectly, whether
by judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement.
Section 5.08    Books and Records. Each of the Borrower and the Bank Group
Administrative Agent agrees to provide the Sponsor with access to any of the
Borrower's books and records reasonably required by the Sponsor, to the extent
such party is in possession and control of such books and records.


Article VI
Representations and Warranties.
Each party hereto represents and warrants to the other parties hereto as
follows:



9

--------------------------------------------------------------------------------




(a)Such party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization or formation and has all requisite
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.
(b)This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.
(c)The execution, delivery and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.


Article VII


No Reliance; No Liability; Obligations Absolute
Section 7.01    No Reliance; Information. Each of the Sponsor and the Bank Group
Administrative Agent acknowledges that (a) it has, independently and without
reliance upon, in the case of the Sponsor, any Bank Group Secured Party and, in
the case of the Bank Group Administrative Agent, the Sponsor, and based on such
documents and information as they have deemed appropriate, made their own credit
analyses and decisions to enter into this Agreement and (b) it will,
independently and without reliance upon, in the case of the Sponsor, any Bank
Group Secured Party and, in the case of the Bank Group Administrative Agent, the
Sponsor, and based on such documents and information as they shall from time to
time deem appropriate, continue to make their own credit decisions in taking or
not taking any action under this Agreement. In the event the Sponsor or the Bank
Group Administrative Agent, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, respectively, any Bank
Group Secured Party or the Sponsor, it shall be under no obligation (i) to make,
and shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (ii) to
provide any additional information or to provide any such information on any
subsequent occasion, or (iii) to undertake any investigation.
Section 7.02    No Warranties or Liability.
(d)The Sponsor acknowledges and agrees that, except for the representations and
warranties set forth in Article VI, neither the Bank Group Administrative Agent
nor any other Bank Group Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Bank
Group Loan Documents, the ownership of any Merchant Receivables or the
perfection or priority of any Liens thereon. The Bank Group Administrative
Agent, for itself and on behalf of the other Bank Group Secured Parties,
acknowledges and agrees that, except for the representations and warranties set
forth in Article VI, the Sponsor has not made any express or implied
representation or warranty, including with respect to the execution, validity,
legality,



10

--------------------------------------------------------------------------------




completeness, collectability or enforceability of any of the Sponsor Loan
Documents, the ownership of any Merchant Receivables or the perfection or
priority of any Liens thereon.
(e)The Bank Group Administrative Agent and the other Bank Group Secured Parties
shall have no express or implied duty to the Sponsor, and the Sponsor shall have
no express or implied duty to the Bank Group Administrative Agent or any other
Bank Group Secured Party, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of a default or an event of
default under any Sponsor Loan Document and any Bank Group Loan Document (other
than, in each case, this Agreement), regardless of any knowledge thereof with
which they may have or be charged.


Article VIII
Miscellaneous
Section 8.01     Notices. (a) Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier, or
delivered by electronic mail to the electronic mail address, as follows:
(i)if to the Borrower, to it at 90 Nassau Street, Princeton, NJ 08542, Attention
of Robert H.B. Baldwin, Jr. and the Legal Department (Telecopy No.
609-683-3815);
(ii)if to the Sponsor, to it at 32 East Front Street, 4th Floor, Trenton, NJ
08608, Attention of James (Jim) King (Email: james.t.king@wellsfargo.com and
Telecopy No. 609-826-8796); and
(iii)if to the Bank Group Administrative Agent, to JPMorgan Loan Maintenance, at
500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713-2107, Attention
of Brian Lunger (Telecopy No. 302-634-3301), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, Floor 24, New York, NY 10179, Attention of Goh Siew
Tan (Telecopy No. 212-270-5127).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent if the sender
receives an acknowledgement of receipt (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).
(b)    Notices and other communications may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agents, provided that the
foregoing shall not apply to notices to



11

--------------------------------------------------------------------------------




any party if such party has notified the other parties hereto that it is
incapable of receiving notices by electronic communication.
Unless the applicable Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.
(c)    The Borrower and each Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.
Section 8.02     Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of the Sponsor Loan
Documents or the Bank Group Loan Documents, the provisions of this Agreement
shall control.
Section 8.03    Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding. This Agreement shall terminate and be of no further force
and effect, subject to Section 5.03 hereof, upon the earlier to occur of (i) the
date of the Discharge of Bank Group Obligations and (ii) the date of the
Discharge of Sponsor Facility Obligations.
Section 8.04    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 8.05    Amendments; Waivers.
(a)     No failure or delay on the part of any party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or



12

--------------------------------------------------------------------------------




remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this Section
8.05, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Sponsor and the Bank Group Administrative Agent, provided that no such
agreement shall amend, modify or otherwise affect the rights or obligations of
the Borrower under this Agreement.
Section 8.06    Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 8.07    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.08.
Section 8.08    Parties in Interest. The provisions of this Agreement shall be
binding upon the Borrower, the Sponsor, the Bank Group Administrative Agent, and
their respective successors and assigns, as well as the other Bank Group Secured
Parties, all of whom are bound by this Agreement. The provisions of this
Agreement shall inure to the benefit of Sponsor, the Bank Group Administrative
Agent, the Bank Group Secured Parties and their respective successors and
permitted assigns. The Bank Group Secured Parties, and their respective
successors and assigns are intended to be third party beneficiaries of this
Agreement. Except for the parties to this Agreement to the extent aforesaid, the
Bank Group Secured Parties, and their respective successors and assigns, no
other Person shall have or be entitled to assert rights or benefits hereunder
without the consent of the parties hereto.
Section 8.09    Specific Performance. Each Administrative Agent may demand
specific performance of this Agreement and hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action which may be
brought by it.
Section 8.10    Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.





13

--------------------------------------------------------------------------------




Section 8.11    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 8.03.
Delivery of an executed signature page to this Agreement by electronic imaging
or facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement; provided, however, that each party hereto agrees
to promptly deliver original copies of its signature pages to each of the other
parties hereto.
Section 8.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Sponsor, on the one hand, and the Bank Group Secured
Parties, on the other hand. Except as expressly provided in this Agreement,
neither the Borrower nor any other creditor thereof shall have any rights or
obligations hereunder and the Borrower may not rely on the terms hereof except
to the extent of any obligations in favor of the Borrower expressly provided for
herein. Nothing in this Agreement is intended to or shall impair the obligations
of the Borrower, which are absolute and unconditional, to pay the Sponsor
Facility Obligations and the Bank Group Obligations as and when the same shall
become due and payable in accordance with their terms.
Section 8.13    Sharing of Information. The Borrower agrees that any information
provided to the Sponsor, the Bank Group Administrative Agent or any Bank Group
Secured Party may be shared by such Person with any Bank Group Secured Party,
the Sponsor or the Bank Group Administrative Agent notwithstanding any request
or demand by the Borrower that such information be kept confidential; provided,
that such information shall otherwise be subject to the respective
confidentiality provisions in the Sponsor Agreement and the Bank Group Credit
Agreement, as applicable.
[Remainder of this page intentionally left blank]





































14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


HEARTLAND PAYMENT SYSTEMS, INC.




By: /s/ Charles H.N. Kallenbach
Name: Charles H.N. Kallenbach
Title: General Counsel and Secretary



















































Intercreditor Agreement Signature Page



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Sponsor




By: /s/ James T. King
Name: James T. King
Title: Senior Vice President











Intercreditor Agreement Signature Page



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Bank Group Administrative Agent




By: /s/ Goh Siew Tan
Name: Goh Siew Tan
Title: Vice President





Intercreditor Agreement Signature Page

